REINHARD, Presiding Judge.
Defendant was convicted of stealing a motor vehicle. The jury assessed punishment at three years imprisonment. The court sentenced him in accordance with the jury verdict. He appeals. We affirm.
On appeal, defendant contends that the court lacked jurisdiction because of the insufficiency of the information. He contends it lacks the required signature of the prosecuting attorney.
In the case before us, defendant was charged by information with stealing a 1978 Sierra Grande pickup. The information form followed the format formerly required under Rule 24.16 (repealed January 1,1980). It contained a space for the signature of the assistant prosecuting attorney, and, immediately below, a space for verification. The assistant prosecuting attorney signed in the verification space and filed the information in September, 1980.
Defendant moved to dismiss at the close of his case on the grounds that the information was invalid because it lacked the signature of a prosecuting attorney.1 The trial court overruled the motion.
Rule 23.01(a) applies and requires only that “[t]he indictment or information shall be in writing signed by the prosecuting attorney, and filed in the court having jurisdiction of the offense.” The assistant prosecuting attorney signed and filed the information. This made the information complete. See State ex rel. Westfall v. Clifford, 617 S.W.2d 102 (Mo.App.1981). Even though an outdated form was used which contained a verification space, it cannot be reasonably asserted that the prosecuting attorney has not signed the information.
The trial court properly overruled the motion to dismiss. The judgment is affirmed.
SNYDER and CRIST, JJ., concur.

. Assistant prosecuting attorney has authority to sign an information. State v. Elgin, 391 S.W.2d 341 (Mo.1965).